EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Turner on 10/20/2021.

The application has been amended as follows: 

In the Specification:
On page 1, under “Cross-reference to related application”, the phrase “October 9, 2018” has been removed and the phrase --- November 9, 2018 --- has been inserted. (See Foreign Priority Information section of the ADS). 

In the Claims:
	The claims have been amended as follows. 

1. (Currently amended) An apparatus for an exercise task
closed-circuit pneumatic arrangement which comprises a pressure source, a pneumatic controller, pneumatic transfer channels, and at least one pneumatic resistor element which comprises a pneumatic cylinder  and a piston with a rod; 
at least one mechanical lever arm structure , the at least one mechanical lever arm structure having a first end and a second end, the second end being connected to the at least one pneumatic resistor element;
a sensor structure; 
a calculation arrangement; and 
a display, the sensor structure being arranged to measure at least one measurement quantity of the exercise task and, based on the at least one measurement quantity the calculation arrangement, is arranged to form information on the display of the apparatus, regardinga single pressure sensor, only, and pressure sensors, the calculation arrangement comprises a correlation-taught calculation unit which includes a correlation algorithm taught with a larger number of pressure sensors measurement quantities.  

2. (Currently amended) The apparatus as claimed in claim 1, wherein the single pressure sensor is arranged to measure pressure on rod-side second end of the at least one mechanical lever arm structure.  

3. (Currently amended) The apparatus as claimed in claim 1, wherein the single pressure sensor is arranged to measure pressure on piston-side a face of the piston and end of the pneumatic cylinder.  

4. (Currently amended) The apparatus as claimed in claim 1, wherein the single pressure sensor is in connection with the pneumatic controller.  

5. (Currently amended) The apparatus as claimed in claim 1, wherein the pneumatic controller is arranged to provide a system pressure to the closed-circuit pneumatic arrangement, and the single pressure sensor is arranged to measure a pressure change of the closed-circuit pneumatic arrangement, the pressure change being in a work direction.  

6. (Currently amended) The apparatus as claimed in claim 1, wherein the apparatus comprises at least two pneumatic resistor elements and, in such a case, the sensor structure comprises, in addition to theInventors: GRANLUND et al. single pressure sensor, motion sensors at least two pneumatic resistor elements.  
The apparatus as claimed in claim 6, wherein each motion sensor of each of the at least two pneumatic resistor elements.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-7, the prior art of record fails to disclose, teach or render obvious an apparatus for an exercise task with all the structural components and functional limitations as detailed in claim 1. (See attached PTO-892 for a list of pertinent prior art references).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SJA/           Examiner, Art Unit 3784


/SUNDHARA M GANESAN/           Primary Examiner, Art Unit 3784